Fourth Court of Appeals
                                           San Antonio, Texas
                                     MEMORANDUM OPINION

                                               No. 04-18-00423-CV

                                  IN THE INTEREST OF A.T.H., a Child

                      From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017-PA-01435
                              Honorable Richard Garcia, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 7, 2018

MOTION TO WITHDRAW DENIED; AFFIRMED

           The Texas Department of Family and Protective Services filed this suit, seeking

termination of the parent-child relationship between the child A.T.H. and his mother, E.H. 1 After

a trial to the bench, the court found five independent grounds 2 to terminate E.H.’s rights and found

that termination was in A.T.H.’s best interest. The trial court signed a termination order and

designated the Department to be the child’s permanent managing conservator. E.H. timely

appealed the trial court’s order.




1
  To protect the identity of the minor child, we refer to the parties by their initials. See TEX. FAM. CODE § 109.002(d);
TEX. R. APP. P. 9.8.
2
  TEX. FAM. CODE § 161.001(b)(1)(M) (prior termination of parental rights pursuant to (D) or (E) for endangering
child); (N) (constructive abandonment); (O) (failure to comply with court ordered services); (P) (used controlled
substance and failed to completely address issue); and (R) (was cause of child being born addicted to illegally obtained
controlled substance).
                                                                                       04-18-00423-CV


         Appellant’s court-appointed appellate attorney filed a brief in which he concluded there

are no non-frivolous issues to be raised on appeal. See Anders v. California, 386 U.S. 738 (1967);

In re P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016) (stating that Anders procedures protect indigent

parents’ statutory right to counsel on appeal in parental rights termination cases and apply in those

cases). Counsel certified that he sent E.H. a copy of the brief and a letter advising her of her rights

to review the record and to file a pro se brief. Counsel also provided E.H. a form to use to request

access to the record. In addition, counsel filed a motion to withdraw. This court issued an order

setting deadlines to request access to the record and to file a pro se brief and holding the motion

to withdraw in abatement. Appellant did not request access to the appellate record or file a pro se

brief.

         We have thoroughly reviewed the record and the attorney’s Anders brief. The record

establishes by clear and convincing evidence at least one of the grounds for termination and that

termination is in A.T.H.’s best interest. See TEX. FAM. CODE § 161.001; In re J.O.A., 283 S.W.3d
336, 344-45 (Tex. 2009); In re A.V., 113 S.W.3d 355, 362 (Tex. 2003). Upon a thorough review

of the record, we conclude the evidence is legally and factually sufficient to support the termination

order and there are no other arguably meritorious grounds for appeal. Therefore, we affirm the

trial court’s termination order.

         Counsel filed a motion to withdraw in conjunction with his Anders brief. We deny

counsel’s motion to withdraw because it does not assert any ground for withdrawal apart from

counsel’s conclusion that the appeal is frivolous. See In re P.M., 520 S.W.3d at 27; In re A.M.,

495 S.W.3d 573, 583 (Tex. App.—Houston [1st Dist.] 2016, pet. denied). Counsel’s duty to his

client extends through the exhaustion or waiver of all appeals, including the filing of a petition for

review in the Texas Supreme Court. See TEX. FAM. CODE § 107.016(3); In re P.M., 520 S.W.3d

at 27. After this court has rendered its decision, appointed counsel’s obligations to his client may
                                                 -2-
                                                                                     04-18-00423-CV


be satisfied by filing a petition for review that satisfies the standards for an Anders brief. In re

P.M., 520 S.W.3d at 27-28 & n.14.

                                                  Luz Elena D. Chapa, Justice




                                                -3-